UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54748 CALDERA PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 20-0982060 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) oad, Suite D Los Alamos, New Mexico 87544 (Address of principal executive offices) (Zip Code) (505) 661-2420 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.* Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares of common stock outstanding as of August 10, 2012 was 4,302,270. *The Company has filed all required reports but has not been subject to the reporting requirements for more than 90 days. CALDERA PHARMACEUTICALS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets June 30, 2012 (Unaudited) and December 31, 2011 1 Consolidated Statements of Operations (Unaudited) 2 Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Information and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risks 31 Item 4. Controls and Procedures 31 PART II—OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 34 SIGNATURE 35 GLOSSARY PART I - FINANCIAL INFORMATION Item 1. Financial Statements. CALDERA PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Prepaid expenses Total current assets Non-current assets: Intangible assets, net Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Other payables and accrued expenses Loans payable Dividends payable Total current liabilities Non-current liabilities: Loans payable TOTAL LIABILITIES Convertible Redeemable Preferred Stock Series “A” Convertible Redeemable Preferred Stock, $0.001 par value, Authorized: 400,000 shares and 10,000,000 shares, 341,607 and 331,519 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively, liquidation preference is $5.70 per share. 2,065,392 2,005,035 STOCKHOLDERS’DEFICIT: Common stock, $0.001 par value, authorized 50,000,000 shares,4,956,270 and 4,945,620 shares issued and, 4,302,270 and 4,291,620 outstanding as of June 30, 2012 and December 31, 2011 respectively. 4,957 4,946 Additional paid in capital Treasury stock, at cost ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to the unaudited consolidated financial statements 1 CALDERA PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Quarter ended June 30, Quarter ended June 30, Six months ended June 30, Six months ended June 30, Sales $ Cost of sales Gross profit/(loss) ) Operating expenses: Selling, general and administrative expenses Depreciation Amortization Total operating expenses Operating loss ) Other income/(expense) Other income - - Interest income - - Interest expense ) Total other income/(expense) Loss before income tax ) Provision for income taxes - Net loss ) Deemed preferred stock dividends - ) ) ) Preferred stock dividends ) Net loss applicable to common stock $ ) $ ) $ ) $ ) Net loss per common stock: - Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common stock outstanding: - Basic and diluted See notes to the unaudited consolidated financial statements 2 CALDERA PHARMACEUTICALS, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDER’S EQUITY Common Stock Treasury Stock Number of shares Amount Amount Additional Paid-in capital Accumulated deficit Total Stockholder’s Equity Balance at December 31, 2011 $ $ ) $ $ ) $ ) Unaudited: Common stock issued in lieu of cash for preferred stock dividend 11 - - Fair value of stock options issued to employees - Net loss - ) ) Deemed preferred stock dividend - ) ) Preferred stock dividend - ) ) Balance at June 30, 2012 $ $ ) $ $ ) $ ) See notes to the unaudited consolidated financial statements 3 CALDERA PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, Six months ended June 30, Cash flow from operating activities Net loss $ ) $ ) Adjustments for non-cash items: Depreciation Amortization Stock based compensation payments Interest expense accrual Changes in operating assets and liabilities: (Increase)/decrease in accounts receivable ) Increase in prepaid expenses ) ) Increase in accounts payable Increase/(decrease) in other payables and accrued expenses ) Net cash usedin operating activities ) ) Investing activities Purchase of plant and equipment ) ) Net cash used in investing activities ) ) Financing activities Advance on line of credit, net - Advance on commercial loan - Repayment of line of credit - ) Repayment of loan payable ) ) Loan repaid to stockholder - ) Proceeds on Series “A” Preferred stock issued Proceeds on Common stock options exercised - Preferred stock dividends paid ) - Net cash provided by financing activities Net (decrease)/increase in cash ) Cash at the beginning of the period Cash at the end of the period $ $ Supplemental disclosure of cash flow information Cash paid for: Interest $ $ Non cash investing and financing activities: Common stock issued in lieu of preferred stock dividends $ $ - Deemed preferred stock dividends relating to warrants issued to preferred stock holders $ $ See notes to the unaudited consolidated financial statements 4 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. GENERAL INFORMATION Caldera Pharmaceuticals, Inc. (“the Company”) is a Delaware corporation with principal offices in Los Alamos, New Mexico. The Company was incorporated in November 2003. The Company is a drug discovery and pharmaceutical instrument company that is based on a proprietary x-ray fluorescence technology, called XRpro®. Caldera offers what it believes to be uniquely broad and simple technologies to evaluate drug molecules, which increases the efficiency of analyzing and evaluating drug molecules for safety and efficacy at an early and less expensive stage of drug development. The Company has generated the majority of its revenues to date through Government research contracts and Government grants utilizing its proprietary x-ray fluorescence technology. 2. ACCOUNTING POLICIES AND ESTIMATES Basis of Presentation The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”). In the opinion of management, all adjustments necessary to fairly present the results for the interim periods presented have been made. All adjustments made are of a normal and recurring nature and no non-recurring adjustments have been made in the presentation of these interim financial statements. Consolidation The consolidated financial statements include the financial statements of the Company and its subsidiaries in which it has a majority voting interest. Investments in affiliates are accounted for under the cost method of accounting, where appropriate. All significant inter-company accounts and transactions have been eliminated in the consolidated financial statements. The entities included in these consolidated financial statements are as follows: Caldera Pharmaceuticals, Inc. - Parent Company XRpro Corp. – Wholly owned subsidiary Estimates The preparation of these financial statements in accordance with US GAAP requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We continually evaluate our estimates, including those related to bad debts and recovery of long-lived assets. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Any future changes to these estimates and assumptions could cause a material change to our reported amounts of revenues, expenses, assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of the financial statements. Significant estimates include the allowance for doubtful accounts, the useful life of plant and equipment and intangible assets, and assumptions used in assessing impairment of long-term assets. All amounts referred to in the notes to the financial statements are in United States Dollars ($) unless stated otherwise. 5 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2. ACCOUNTING POLICIES AND ESTIMATES (continued) Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company’s management assesses such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against and by the Company or unasserted claims that may result in such proceedings, the Company’s management evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Fair value of financial instruments The Company adopted the guidance of Accounting Standards Codification (“ASC”) 820 for fair value measurements which clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying amounts reported in the balance sheets for cash, accounts receivable, loans payable, accounts payable and accrued expenses, and advances to suppliers approximate their fair market value based on the short-term maturity of these instruments. The Company did not identify any assets or liabilities that are required to be presented on the balance sheets at fair value in accordance with the accounting guidance. ASC 825-10 “Financial Instruments” allows entities to voluntarily choose to measure certain financial assets and liabilities at fair value (fair value option). The fair value option may be elected on an instrument-by-instrument basis and is irrevocable, unless a new election date occurs. If the fair value option is elected for an instrument, unrealized gains and losses for that instrument should be reported in earnings at each subsequent reporting date. The Company did not elect to apply the fair value option to any outstanding instruments. 6 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2. ACCOUNTING POLICIES AND ESTIMATES (continued) Recent accounting pronouncements Various accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the financial statements upon adoption. Reporting by segment No segmental information is presented as the Company only has one significant reporting segment that is Government Revenues. Intangible assets a) License Agreements License agreements acquired by the Company are reported at acquisition value less accumulated amortization and impairments. b) Amortization Amortization is reported in the income statement on a straight-line basis over the estimated useful life of the intangible assets, unless the useful life is indefinite. Amortizable intangible assets are amortized from the date that they are available for use. The estimated useful life of the license agreement is twenty years which is the term of the patent supporting the underlying license agreements. Assessment of an intangible asset’s residual value and useful life is performed annually. Plant and equipment Plant and equipment is stated at cost less accumulated depreciation.Depreciation is computed using straight-line method over the estimated useful lives of the assets. The estimated useful lives of the assets are as follows: Leasehold improvements 5 Years Laboratory equipment 7 Years Furniture and fixtures 10 Years Computer equipment 3 Years Motor vehicles (used) 2 Years The cost of repairs and maintenance is expensed as incurred; major replacements and improvements are capitalized. When assets are retired or disposed of, the cost and accumulated depreciation are removed from the accounts, and any resulting gains or losses are included in income in the year of disposition. We examine the possibility of decreases in the value of fixed assets when events or changes in circumstances reflect the fact that their recorded value may not be recoverable. We recognize an impairment loss when the sum of expected undiscounted future cash flows is less than the carrying amount of the asset. The amount of impairment is measured as the difference between the asset’s estimated fair value and its book value. Concentrations of credit risk The Company’s operations are carried out in the USA. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environment in the USA and by the general state of the economy. The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, and rates and methods of taxation, among other things. 7 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2. ACCOUNTING POLICIES AND ESTIMATES (continued) Concentration of major customers The Company currently derives substantially all of its revenues from Government research contracts and Government grants. These Government research contracts are primarily from two government agencies, The Department of Defense and the National Institutes of Health. In addition to this, Federal grants under the Qualifying Therapeutic Discovery Project Credit were also received in 2011. Total revenues by customer type are as follows: Quarter ended June 30, Quarter ended June 30, Six months ended June 30, Six months ended June 30, National Institutes of Health $ Department of Defense - - - Federal Government Grants - - - $ Accounts receivable and other receivables We have a policy of reserving for uncollectible accounts based on our best estimate of the amount of probable credit losses in our existing accounts receivable.We consider a number of factors when determining reserves for uncollectable accounts;we periodically review our accounts receivable and other receivables to determine whether an allowance is necessary based on an analysis of past due accounts; we consider whether the historical economic conditions are comparable to current economic conditions, and any other factors that may indicate that the realization of an account may be in doubt.As a basis for accurately estimating the likelihood of collection has been established,we believe that we use a reasonably reliable methodology to estimate the collectability of our accounts receivable. Account balances deemed to be uncollectible are charged to the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. If the financial condition of our customers or other parties that we have business relations with were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. The balance of the bad debt provision as at June 30, 2012 and December 31, 2011 was $0. The amount charged to bad debt provision for the six months ended June 30, 2012 and 2011 was $0. Cash and cash equivalents For purposes of the statements of cash flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less and money market accounts to be cash equivalents. The Company maintains cash and cash equivalents with two financial institutions in the USA. 8 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2. ACCOUNTING POLICIES AND ESTIMATES (continued) Revenue recognition Revenue sources consist of government grants, government contracts and commercial development contracts. We account for our long-term Firm Fixed Price Government contracts and grants associated with the delivery of research on drug candidates, including efficacy, toxicity and pharmacokinetics testing, which collectively provide information concerning the likely feasibility of a drug candidate ultimately becoming approved by the US Food and Drug Administration, using the percentage-of-completion accounting method. Under this method, revenue is recognized based on the extent of progress towards completion of the long-term contract. We do not have any refund obligations on our Government contracts for our research conducted on drug candidates. We generally use the cost-to-cost measure of progress for all of our long-term contracts, unless we believe another measure will produce a more reliable result. We believe that the cost-to-cost measure is the best and most reliable performance indicator of progress on our long-term contracts as all our contract estimates are based on costs that we expect to incur in performing our long-term contracts and we have not experienced any significant variations on estimated to actual costs to date. Under the cost-to-cost measure of progress, the extent of progress towards completion is based on the ratio of costs incurred-to-date to the total estimated costs at the completion of the long-term contract. Revenues, including estimated fees or profits are recorded as costs are incurred. When estimates of total costs to be incurred on a contract exceed total estimates of revenue to be earned, a provision for the entire loss on the contract is recorded in the period the loss is determined. To a much lesser extent, we enter into fixed fee commercial development contracts that are not associated with the delivery of feasible research on drug candidates and the development of drug candidates. Revenue under such contracts is generally recognized upon delivery or as the development is performed. Sales and Marketing Sales and marketing expenses are minimal at present. These costs, if any, are expensed as incurred and included in Selling, general and administrative expenses. The Company expects to incur substantial sales and marketing expenses in future periods to promote its x-ray florescence equipment to drug discovery enterprises. Research and Development The remuneration of the Company’s research and development staff, materials used in internal research and development activities, and payments made to third parties in connection with collaborative research and development arrangements, are all expensed as incurred. The amount expensed for unrecovered research costs, included in Selling, general and administrative expenses during the quarter ended and the six months ended June 30, 2012 was $5,184 and $23,049, respectively. Patent Costs Legal costs in connection with approved patents and patent applications are expensed as incurred and classified as Selling, general and administrative expense in our consolidated statement of operations. Share-Based Compensation Share-based compensation cost is measured at the grant date, based on the estimated fair value of the award and is recognized as expense over the employee's requisite service period on a straight-line basis. Share-based compensation expense recognized in the consolidated statements of operations for the six months ended June 30, 2012 and 2011 is based on awards ultimately expected to vest and has been reduced for estimated forfeitures. This estimate will be revised in subsequent periods if actual forfeitures differ from those estimates. We have no awards with market or performance conditions. 9 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2. ACCOUNTING POLICIES AND ESTIMATES (continued) Income Taxes The Company utilizes SFAS No. 109, Accounting for Income Taxes, included in the Codification as ASC 740, Income Taxes, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. Net Loss per Share Basic net loss per share is computed on the basis of the weighted average number of common stock outstanding during the period. Diluted net income per share is computed on the basis of the weighted average number of common stock and common stock equivalents outstanding. Dilutive securities having an anti-dilutive effect on diluted net income per share are excluded from the calculation. Dilution is computed by applying the treasury stock method for options and warrants. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Dilution is computed by applying the if-converted method for convertible preferred stocks. Under this method, convertible preferred stock is assumed to be converted at the beginning of the period (or at the time of issuance, if later), and preferred dividends (if any) will be added back to determine income applicable to common stock. The shares issuable upon conversion will be added to weighted average number of common stock outstanding. Conversion will be assumed only if it reduces earnings per share (or increases loss per share). Comprehensive income Comprehensive income is defined as the change in equity of a company during a period from transactions and other events and circumstances excluding transactions resulting from investments from owners and distributions to owners. For the Company, comprehensive income for the periods presented includes net income. Related parties Parties are considered to be related to the Company if the parties that, directly or indirectly, through one or more intermediaries, control, are controlled by, or are under common control with the Company. Related parties also include principal owners of the Company, its management, members of the immediate families of principal owners of the Company and its management and other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests. The Company shall disclose all related party transactions. All transactions shall be recorded at fair value of the goods or services exchanged. Property purchased from a related party is recorded at the cost to the related party and any payment to or on behalf of the related party in excess of the cost is reflected as a distribution to related party. 10 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 3. GOING CONCERN As shown in the accompanying financial statements, the Company incurred a net loss applicable to common stockholders of $710,078 and $997,663 during the six months ended June 30, 2012 and 2011, respectively. As of June 30, 2012, the Company had an accumulated deficit of $6,725,722. The Company had a working capital deficiency of $506,342 at June 30, 2012. These operating losses and working capital deficiency create an uncertainty about the Company’s ability to continue as a going concern. Although no assurances can be given, management of the Company believes that potential additional issuances of equity or other potential financing will provide the necessary funding for the Company to continue as a going concern. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. The Company is economically dependent upon future capital contributions or financing to fund ongoing operations. 4. PREPAID EXPENSES Prepaid expenses consists of the following: June 30, December 31, (Unaudited) Prepayment on Bruker XRpro machine $ $ - Prepaid royalties - Prepaid maintenance contracts Prepaid insurance $ $ 5. INTANGIBLE ASSETS Licenses In terms of an Exclusive Patent License agreement covering national and international patents entered into with the Los Alamos National Security LLC dated September 8, 2005, the Company has the exclusive right to the use of certain patents covering the following: ● Method for Detecting Binding Events Using Micro X-Ray Fluorescence Spectrometry; ● Flow Method and Apparatus for Screening Chemicals Using Micro X-Ray Fluorescence; ● Method and Apparatus for Detecting Chemical Binding; ● Drug Development and Manufacturing. The agreement provides for a term as long as the last surviving patent which is generally a twenty year period from the date of first application. 11 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 5. INTANGIBLE ASSETS (continued) In terms of the agreement, The Company issued shares to the Licensor equal to 3% of the issued equity of the Company. The agreement contains anti-dilutive clauses that will ensure that the Licensor maintains at least a 3% shareholding in the Company until the Company achieves equity financing of at least $20 million. The anti-dilutive clauses do not result in a freestanding instrument as they are directly linked to the shareholding that the Licensor currently holds in the Company. Should any percentage of that shareholding be sold to third parties, prior to the triggering of any anti-dilution event, the anti-dilution clause will be void for that percentage of the shareholding sold to third parties.As of June 30, 2012, the Company has not yet raised the requisite amount of financing.The Licensor continued to hold, at a minimum 3% of the Company’s common stock. The agreement has termination provisions as follows; i) at the option of the Licensor; if the Company fails to deliver any reports that are due, fails to pay any royalties or fees due, breaches any material clause of the agreement, or failure to inform the Licensor of a petition to file for voluntary or involuntary bankruptcy; ii) at the option of the Licensee by giving 90 days written notice to the Licensor. The agreement further provides for an annual royalty to be paid to the Licensee at a rate of 2% per annum on net sales, excluding any sales to Government agencies. The agreement provided for a minimum fee payment of $25,000 per annum for the financial years ended December 31, 2006 to December 31, 2010. Thereafter the minimum fee payment increases to $50,000 per annum up until December 31, 2022. The fee will be deducted from any royalties due in excess of the fee due for that financial year. The Company has not paid any royalties on a percentage basis, and has only paid the minimum fee since entering into the agreement. Future annual minimum payments required under license agreement obligations at June 30, 2012, are as follows: Amount $ 2017 and thereafter Total $ Licenses consist of the following: June 30, December 31, (Unaudited) Licenses, at cost $ $ Less: Accumulated amortization ) ) $ $ 12 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 5. INTANGIBLE ASSETS (continued) The aggregate amortization expense charged to operations was $12,921 for each of the three months ended June 30, 2012 and 2011 respectively and $25,842 for each of the six months ended June 30, 2012 and 2011, respectively. The amortization policies followed by the company are described in Note (2). Amortization expense for future periods is summarized as follows: Amount Remainder of fiscal 2012 $ 2017 and thereafter Total $ Patents The Company has various patents pending or registered in its name. These patents have been internally generated and all costs associated with the research and development of these patents has been expensed. The patents assigned to Caldera are as follows: ● Well Plate – apparatus for preparing samples for measurement by x-ray fluorescence spectrometry. Patent filed August 15, 2008 ● Method and Apparatus for measuring Protein Post Translational Modification. Patent filed September 26, 2008. ● Method and Apparatus for Measuring Analyte Transport across barriers. Patent filed July 1, 2009. 6. PLANT AND EQUIPMENT Plant and equipment consists of the following: June 30, 2012 December 31, (Unaudited) Leasehold improvements $ $ Furniture and fittings Laboratory equipment Computer equipment Vehicles - Total Accumulated depreciation ) ) $ $ The aggregate depreciation charge to operations was $19,932 and $16,386 for the quarter ended June 30, 2012 and 2011, respectively and $39,024 and $32,266 for the six months ended June 30, 2012 and 2011 respectively. The depreciation policies followed by the company are described in Note (2). 13 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 7. OTHER PAYABLES AND ACCRUED EXPENSES June 30, December 31, (Unaudited) Credit card liabilities $ $ Vacation and Sick Pay accrual Payroll liabilities Other $ $ 8. LOANS PAYABLE June 30, 2012 December 31, Short term portion (Unaudited) Los Alamos County Loan $ $ Los Alamos National Bank revolving draw loan - Los Alamos National Bank commercial loan - Long term portion Los Alamos County Loan Los Alamos National Bank commercial loan - Total $ $ The amortization of the principal outstanding on the loans payable is as follows: Amount Remainder of fiscal 2012 $ 2017 and thereafter Total $ 14 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 8. LOANS PAYABLE (continued) Los Alamos County Loan The Company entered into a Project Participation Agreement (as Amended) and a Loan Agreement with the Incorporated County of Los Alamos as of September 21, 2006. The Agreement provided for funding up to a maximum of $2,200,000 for the construction of a building and purchase of equipment. The maximum amount of equipment to be funded out of the total available loan of $2,200,000 was $625,000. The term of the loan is 13 years. The loan agreement provided for no repayments for 36 months with 120 equal monthly repayments commencing on September 21, 2009. The interest rate on the loan is 5% per annum. The assets funded in terms of the Project Participation Agreement and the Loan Agreement is to be used as security for the balance of the loan outstanding. The Company made use of the loan to purchase assets amounting to $302,009 during the 2007 financial year. Repayments of the loan commenced on September 21, 2009 at an interest rate of 5% per annum with equal monthly repayments of $3,546.87. Los Alamos National Bank The Company entered into a one year revolving draw loan with Los Alamos National Bank for $750,000 as of May 23, 2011. The loan bears interest at a coupon of the Wall Street Journal Prime rate plus 1% with a floor of 4.75% per annum. This loan is secured by accounts receivable and other rights to payments, instruments, documents and other Chattel paper, general intangibles and fixed assets. Interest is payable quarterly. The Company drew $50,000 under this facility during February 2012. This loan expired on May 22, 2012 and was repaid when the Company entered into a new loan agreement on May 23, 2012. The Company entered into a further one year revolving draw loan with Los Alamos National Bank for $750,000 as of May 23, 2012. The loan bears interest at a coupon of the Wall Street Journal Prime rate plus 1.5% with a floor of 4.75% per annum. This loan is secured by accounts receivable and other rights to payments, instruments, documents and other Chattel paper, general intangibles and fixed assets. Interest is payable quarterly. The Company drew $50,000 under this facility on May 23, 2012 to repay the facility mentioned above. The Company entered into a single advance commercial loan agreement with Los Alamos National Bank for $148,500 on June 8, 2012. The purpose of this loan is to acquire a Bruker XRpro machine. This loan bears interest at the Wall Street Journal Prime rate plus 1.5% with a floor of 6.00% per annum. This loan expires on June 8, 2019. The loan is repayable in 84 monthly installments of $2,169.30 each, which installment may vary depending on the variable interest rate mentioned above. This loan is secured by accounts receivable and other rights to payments, instruments, documents and other Chattel paper, general intangibles and fixed assets. This loan has been advanced to both the Company and XRpro Corp., a wholly owned subsidiary, jointly and severally and has been guaranteed by Dr. Benjamin Warner and his wife. 9. CONVERTIBLE REDEEMABLE PREFERRED STOCK The authorized capital of the Company was increased by 10,000,000 preferred shares with a par value of $0.001 each on March 14, 2011 under terms of a restated and amended articles of Incorporation. The articles of Incorporation were subsequently amended on April 10, 2012 to change the designation of the 10,000,000 preferred shares of $0.001 each, from Series “A” 8% Convertible Preferred shares to 400,000 Series “A” 8% Convertible Preferred shares with a par value of $0.001 each. The remaining 9,600,000 preferred shares remain undesignated. 15 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 9. CONVERTIBLE REDEEMABLE PREFERRED STOCK (continued) Series “A” 8% Convertible Preferred Stock and Common Stock Purchase Warrants An additional 10,088 units of series "A" convertible preferred stock (“Preferred Stock”) and common stock purchase warrants were issued during January 2012, to Series "A" preferred stockholders at a par value of $0.001 per share for a total consideration of $57,500. The Preferred Stock will convert to common stock of the Company at a price of $5.70 per share of Common Stock subject to adjustment for stock splits, stock dividends and any further recapitalizations. The Preferred Stock is subject to voluntary conversion at the option of the stockholder at any time and is mandatory convertible at the option of the Company provided the Company’s common stock is trading on a recognized stock exchange or Over the Counter Bulletin Board and the volume weighted average price of the Company’s common stock is at least $10 per share, subject to stock splits, stock dividends and recapitalizations. A fair market value for the common stock purchase warrants was performed using the Black-Scholes valuation model and a further $2,857 was credited to the value of the preferred stock as a deemed dividend during the six months, see note 11 below. The Preferred Stock Holders will receive warrants to purchase shares of the Company’s common stock equal to 100% of the number of shares that they would receive upon conversion of the Preferred stock into common stock at an exercise price of $5.70 per share. The Warrants will expire five years after date of issuance. The Warrants are not transferable separately from the Preferred Stock without the consent of the Company and an opinion of Counsel satisfactory to the Company. Should the Company receive net proceeds of at least $3 million from litigation proceedings against the managers of Los Alamos National Laboratory (see note 15); the Preferred Stock holder will have the option to redeem the Preferred Stock equal to 130% of the price per share of $5.70. The Company also has the option to redeem the Preferred Stock at a price equal to 130% of the price per share of $5.70 at any time after giving the investors notice and allowing them to exercise their conversion rights into common stock 30 days after notice has been received. The Company is not obligated to pursue the litigation against Los Alamos National Laboratory but is doing so based on its belief that it will have a successful outcome. The liquidation rights of the Preferred stock is the greater of $5.70 per share plus any unpaid dividends or an amount that would have been payable had all shares of Series “A” Preferred Stock converted into common stock immediately prior to liquidation. The Preferred stock carries an 8% cumulative, non-compounded dividend payable on January 31st, each year in cash or in kind at the option of the Preferred Stock holder. For any other dividends or distributions, the Preferred Stock is treated on an as converted basis. An accrual for preferred stock dividends of $77,874 and $87,457 was made on June 30, 2012 and December 31, 2011, respectively. COMMON STOCK Common stock consists of 50,000,000 authorized shares with a par value of $0.001 each. During the six months ended June 30, 2012 a further 10,650 shares of common stock were issued at $5.70 per share for a total of $60,705 in lieu of preferred stock dividends which were due at January 31, 2012. 16 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS WARRANTS During the six months ended June 30, 2012, warrants for the purchase of 10,088 shares of common stock were issued to investors in conjunction with the issuance of 10,088 shares of Series"A" Preferred Stock. The fair value of these warrants is determined using the Black-Scholes model. The following assumptions were used: Six months ended June 30, Risk-free interest rate 0.11% Expected life of the warrants 5 Years Expected volatility of the underlying stock 120% Expected dividend rate 0% A fair market value for these warrants of $2,857 was recorded as a deemed preferred stock dividend during the six months. At June 30, 2012, outstanding warrants to purchase shares of common stock are as follows: Warrants Exercise Price Expiration Date March 2016 April 2016 May 2016 June 2016 July 2016 September 2016 October 2016 October 2016 January 2017 STOCK BASED COMPENSATION In October 2005, the Company's Board of Directors adopted the Caldera Pharmaceuticals, Inc. 2005 Stock Option Plan (the "Plan"), which permits awards of incentive and nonqualified stock options and other forms of incentive compensation to employees and non-employees such as directors and consultants. The Board has 3, 000,000 shares of common stock for issuance upon exercise of grants made under the Plan. Options granted under the Plan vest either immediately or over a period of up to two years, and expire 4 years to 10 years from the grant date. At June30, 2012, 2,444,555 shares were available for future grant under the Incentive Plan. 17 CALDERA PHARMACEUTICALS, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS STOCK BASED COMPENSATION (continued) Stock option based compensation expense for the six months ended June 30, 2012 and 2011 totaled $40,573 and $247,422, respectively. The Company expenses the value of stock options as earned. The fair value of the options granted is determined using the Black-Scholes option-pricing model. The following assumptions were used: Six months ended June 30, Risk-free interest rate 0.03% to 0.07% Expected life of the options 5 Years Expected volatility of the underlying stock 120% Expected dividend rate 0% As noted above, the fair value of stock options is determined by using the Black-Scholes option-pricing model. For all options granted since October 1, 2005 the Company has generally used option terms of between 4 to 10 years, with 5 years representing the estimated life of options granted. The volatility of the common stock is estimated using historical data of companies similar in size and in the same industry as Caldera Pharmaceuticals.The risk-free interest rate used in the Black-Scholes option-pricing model is determined by reference to historical U.S. Treasury constant maturity rates with short-term maturities of no more than three months. An expected dividend yield of zero is used in the option valuation model, because the Company does not expect to pay any cash dividends in the foreseeable future. At June 30, 2012, the Company does not anticipate any awards will be forfeited in the calculation of compensation expense due to the limited number of employees that receive stock option grants. No options were canceled during the six months ended June 30, 2012. A summary of all of our option activity as of June 30, 2012 and December 31, 2011 and changes in options outstanding under the plans during the six months ended June30, 2012 and the year ended December 31, 2011 are as follows: Shares Exercise price per share Weighted average exercise price Outstanding January 1, 2011 $
